Citation Nr: 1133724	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-18 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected neuroma of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from December 1965 to September 1967 and October 1970 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared and testified at a hearing held before the undersigned Veterans Law Judge at the RO in July 2011.  A copy of the transcript of this hearing has been associated with the claims file.

At the hearing, the Veteran testified that the service-connected neuroma of his left foot now affects his knees, lower back, and hip.  The Board notes that, by rating decisions issued in April 2010 and June 2010, service connection was granted for patellofemoral arthritis of the left knee and for bursitis/degenerative joint disease of the right knee, respectively.  Consequently, there are no claims related to the Veteran's bilateral knee disorders to be referred to the RO.  

In addition, the Board notes that service connection was denied for a claim of a bilateral hip condition in the April 2010 rating decision.  The Veteran did not appeal that denial within one year and that rating decision is, therefore, final.  As the Veteran did not indicate at the hearing exactly which hip he contended was being affected by his service-connected left foot disability, the Board cannot take his statements at the hearing as a claim to reopen the previously denied claim as it is too vague.  The Veteran is, therefore, advised that, if he wishes to file a claim to reopen for service connection for a hip condition, he must submit a written statement indicating which hip he contends is affected by his service-connected left foot disability and submit new and material evidence sufficient to establish that there is a medical nexus between the two.

Finally, the Board finds that the Veteran's testimony that his service-connected disabilities are now affecting his lower back is sufficient to constitute a claim for service connection for a low back disorder secondary to service-connected disabilities.  This issue having been raised by the record, but not having been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The service-connected neuroma of the Veteran's left foot is productive of symptoms and functional loss that are most consistent with no worse than a moderately severe foot injury.  

2.  The service-connected neuroma of the Veteran's left foot does not represent an exceptional disability picture.  


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no higher, for service-connected neuroma of left foot are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held that, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in June 2007, prior to the initial adjudication of his claim, that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also advised that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  He was also advised on what evidence and/or information is necessary to establish entitlement to an effective date should benefits be granted.  Id.  See also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that the notice letter sent to the Veteran in June 2007 did not fully meet the requirements set forth in Vazquez-Flores and is not sufficient as to content and timing.  However, content-compliant notice was provided to the Veteran in August 2008, and his claim was subsequently readjudicated in a February  2009 Statement of the Case.  Thus, the Board finds that any deficiency as to the content and timing of the original notice has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  The Board may, therefore, proceed to adjudicate the Veteran's claim without prejudice to him.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.  The Veteran has not identified any additional evidence not obtained that would support his claim.
The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examination in August 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2006 VA examination is adequate, as it was predicated on an interview of the Veteran and a discussion of his medical history, and as the evaluation fully addressed the rating criteria that is relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In this regard, the Board acknowledges that the Veteran's claims file was not available for review during the November 2006 VA examination.  However, the Board observes that review of the claims file is only required where necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions; necessity for pre-examination records review is to be determined according to the facts of each individual case.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 (1996).  Here, resort to the Veteran's claims file was not necessary because the Veteran provided an accurate account of his medical history, thus ensuring fully informed examinations.  Also, the claims file was not necessary for the examiner to provide findings as to the current severity of the neuroma of the Veteran's left foot, which is the question at issue in this case.  The examiner was not asked to resolve conflicting medical opinions or diagnoses.  So, review of the file was not needed, and a remand for further examination with respect to the Veteran's claim for an increased rating would only delay his appeal and would likely not result in a different outcome.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  

In addition, the Board notes that VA examinations were conducted in May 2010; however, these examinations were related to the Veteran's claims of knee and hip disorders secondary to his service-connected left foot disability and, therefore, the left foot was not in fact examined.  Consequently, these examinations are not adequate for rating the Veteran's service-connected left foot disability.  Significantly, the Board observes that the Veteran does not report that the condition has worsened since he was last examined.  Indeed, at the July 2011 hearing, the Veteran testified that it was the same.  Thus, a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In the present case, the Veteran is service-connected for neuroma of the left foot.  He had corrective surgery to excise the neuroma and bunionectomy in January 2003.  So the actual disability the Board is dealing with at the moment is residuals of the neuroma of the left foot, status post excision and bunionectomy.  The Board notes that there is not a Diagnostic Code specific to the Veteran's disability.  When an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  38 C.F.R. § 4.27.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has evaluated the Veteran's left foot disability under Diagnostic Code 5018 for hydrathrosis, which is rated on limitation of motion of the affected parts, as with degenerative arthritis.  38 C.F.R. § 3.71a.  Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, or as 20 percent disabling when show by X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.

Other Diagnostic Codes relating to evaluation of foot disabilities that may be applicable include 5279 for metatarsalgia, 5282 for hammertoes, and 5284 for other foot injuries.  Diagnostic Code 5279 provides only a 10 percent evaluation for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  Diagnostic Code 5282 provides a noncompensable rating for hammer toes when there are only single toes involved and a 10 percent evaluation when all toes are involved unilaterally without claw foot.  Under Diagnostic Code 5284, foot injuries warrant a 10 percent rating if moderate, a 20 percent rating if moderately severe, and a 30 percent rating if severe.  Actual loss of use of the foot warrants a 40 percent rating.  Id.  The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The effective date of an award of increased compensation can be the earliest date as of which it was factually ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.

Here, the Veteran filed his claim for an increased disability rating for his service-connected left foot disability in May 2007.  Private treatment records dating back one year contain no record of treatment for the Veteran's left foot disability.  The first relevant treatment record is from June 2007 when the Veteran saw his private primary care physician with complaints of his left foot being a little tender at the first metatarsophalangeal joint.  He was concerned that the screw from his previous procedure was coming loose.  He indicated he had been on his foot a lot more over the weekend and he had a dark area of ecchymosis over the dorsal metatarsophalangeal joint, which the physician indicated was a bruise over the area.  On physical examination, the foot was warm and sensation was intact to light touch and pinprick.  The assessment was ecchymosis of the left foot and tendonitis.

The Veteran was seen again in July 2007.  At that time, the Veteran again complained of irritant retained hardware in the left foot.  He also complained of pain and swelling on the dorsum of the left great toe and second toe.  (The Board notes that the treatment note says right, but finds this to most likely be in error as then the note indicates x-rays were taken of the left foot.)  It was noted that the Veteran had taken some pictures and shown them to the physician, who indicated that they do show some discoloration at the dorsal first metatarsophalangeal joint.  X-rays of the left foot showed good anatomic alignment and there did not appear to be any backing out of the screw.  The physician noted, however, that the Veteran was getting some symptoms dorsally at the first metatarsophalangeal joint.  He recommended the Veteran take anti-inflammatory medication and discussed removal of the screw, which the physician did not recommend.  The physician also noted that he discussed with the Veteran using some Cortisone, but the Veteran indicated this had never happened to him before and that he had done a lot of extra activity by hiking over five to seven miles up uneven surfaces to cause the discoloration, which may have been a bruise.  Therefore, the physician recommended a Cortisone injection if it happens again.

He was next seen in February 2008 with complaints of left foot pain over the dorsum of the fifth metatarsal at the metatarsal joint.  He indicated he had been doing a little bit more lifting that weekend.  Physical examination showed his foot was without erythema, edema, rubor or deformity.  It was acutely tender over the area mentioned.  The assessment was left foot metatarsalgia, rule out stress fracture, rule out gout.  An injection was given at the area of tenderness.

VA treatment records demonstrate that the Veteran underwent a Podiatry Clinic consult in April 2008.  This treatment note indicates the Veteran was seen for complaints of pain to the forefoot at the third intermetatarsal space and to the first metatarsophalangeal joint.  It was noted that the Veteran report a history of a neurectomy in the past in first interspace, and bunion procedure.  He related that pain has been present since 1976.  Physical examination demonstrated there was mild non-pitting edema to the dorsum of the left forefoot and intact sensation.  There was pop of third interspace with no radiation, and pain to sulcus and lateral fifth metatarsophalangeal joint.  There was pain with range of motion of the left hallux that was mild with no limitus or crepitus.  Gait was apropolsive.  X-rays noted a short first ray of left foot.  The impression was metatarsalgia of the left foot.  The Veteran was referred to physical medicine for fabrication of custom orthotics with Morton's extension.  In August 2008, the Veteran was seen for follow up of the custom fit orthotics.  Initial trial use appeared adequate at that time.

In March 2009, the Veteran was referred by his private primary care physician to an orthopedic specialist for his left foot disability.  At his initial visit, he complained mostly of problems relating to his left knee, although reported having ongoing pain in both the left foot and knee.  Physical examination of the left foot revealed that he had well healed incisions on the distal first metatarsal and between the third and fourth metatarsals.  Dorsiflexion in the knee and the great toe were somewhat painful and his range of motion was limited to some degree.  X-rays of the foot showed a slight derangement of the first metatarsophalangeal joint and one retained surgical implant "self tapping" screw.  The physician also noted a healed osteotomy of the distal metatarsal.  Otherwise, the x-rays were normal.  The assessment was status postop first metatarsal osteotomy with obtained surgical implant and osteoarthritis of the first metatarsophalangeal joint, possible resection of a Morton's neuroma.  The physician recommended that the Veteran see one of the foot/ankle specialists to see if anything else could be done.  In April 2009, the Veteran saw one of the foot/ankle specialists at this orthopedic practice.  The Veteran reported he was concerned with persistent pain he has along the plantar aspect of the forefoot area, pointed to multiple metatarsals, and also over the dorsal aspect of the metatarsophalangeal joint.  Physical examination did not demonstrate any swelling.  Alignment of the first metatarsophalangeal joint and lesser toes was noted to be good, and he had good functional range of motion with regard to the metatarsophalangeal joint.  He did have diffuse tenderness localized about the metatarsophalangeal joints dorsally and plantarly with the first, second and third primarily.  There was a palpable dorsalis pedis/posterior tibial pulse and sensation to light touch was intact.  X-rays showed evidence of previous chevron bunionectomy with a satisfactory alignment, good healing of the osteotomy site.  No significant areas of arthritis were seen involving the toes or the metatarsophalangeal joints.  The impression was metatarsalgia status post bunion procedure and mild arthritis of the first metatarsophalangeal joint with early hallux rigidus.

The Veteran underwent a VA feet examination related to his claim in August 2007.  He reported that, at that time, he had continuous pain in the area of the forefoot, which waxed and waned, and was associated with activity and being on his feet.  He reported having incapacitating spells on an average of about twice a month lasting two to three days requiring rest.  The rest is not prescribed by his physician, but he does go to his physician sometimes when he is having a spell.  He also frequently uses crutches to get around when it has flared up.  He reported that he is self-employed as a farmer and furniture maker and that the foot has markedly impacted these activities and he is not able to make a living now.  He reported having no recreational activities.  He reported taking Indomethacin for pain (but the Board notes that this medication is actually for the control of gout, which the private treatment records indicate he has in his right foot).  He also reported having special shoes that he wears and special inserts in these shoes.  He denied using any aids in walking at the present time, but he does walk with a slight limp.  He reported being able to stand on the foot for three to four hours and walk on level grounds for about a half a mile.  He stated, however, that lifting and uneven ground or an unusual type of surface all negatively impact the foot.

Physical examination revealed the foot was generally mildly swollen, slightly atrophic and slightly discolored.  The left leg was one-half inch smaller than the right at the calf.  The entire forefoot was tender.  The second and third toes were numb and were unable to be moved.  The ankle had normal range of motion.  The diagnosis was surgical excision of Morton's neuroma and pinning of bones of left foot from bunionectomy.

The Veteran testified at the hearing in July 2011 that the screw in the left foot gets irritated, the large toe on the left foot is shortened and he cannot spread the first two toes next to the big toe.  One of those toes is numb.  He reported having special shoes and inserts that were provided by VA, which help some.  However, if he is on the foot for three or four hours, especially if he is lifting something or doing some type of heavy work or if he is walking on uneven terrain, it becomes tender, swollen, discolored and gets to the point where he ends up going to his doctor and having the foot injected.  He also stated that sometimes the doctor has to drain fluid off.  Thereafter, he will have to stay off the foot for a few days and will use crutches.  He also related that, because of the way the foot was reconstructed (presumably meaning the bunionectomy he had in 2003), it has a tendency to roll and he has fallen a few times.  He testified that the foot has not gotten any better and has gotten to the point where in some situations it is dangerous (i.e., causes him to fall).  

Based upon the evidence above and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability picture is more consistent with a moderately severe foot injury and, therefore, a 20 percent disability rating is warranted under Diagnostic Code 5284.  The Board finds that evaluation under Diagnostic Code 5284 is more appropriate as it takes into account all manifestations of the Veteran's left foot disability-not just pain and limitation of motion as Diagnostic Code 5018 (and accordingly Diagnostic Code 5003) does.  Based upon the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left foot symptoms include pain and tenderness involving the entire forefoot, shortened first ray, mild osteoarthritis of the first metatarsophalangeal joint, loss of motion of the great toe and the second and third toes, numbness of either or both of the second and third toes, and scars on the first metatarsophalangeal joint and between the third and fourth toes.  In addition, the Board finds these symptoms cause functional limitations that affect the Veteran's daily life.  The Veteran reported at the VA examination in August 2007 that he was a farmer and furniture maker and that his foot has markedly impacted his ability to do these activities.  Although the Veteran also reported he was not able to make a living, the Board notes that subsequent treatment records note the Veteran working on his farm and maintaining an active lifestyle.  In fact, the Veteran testified at his hearing in July 2011 that he had been working on his farm "using a tractor" and "bush-hogging," although he has to be careful in doing so and it takes him longer to complete tasks because of needing to rest the foot.  Consequently, the Board finds that the Veteran's left foot disability does cause limitation of functioning in the Veteran's daily activities, but does not preclude him from performing those activities.  Consequently, the Board finds that evaluation of the Veteran's left foot disability as 20 percent disabling as a moderately severe foot injury under Diagnostic Code 5284 is most appropriate as by doing so the complete disability picture presented, both symptoms and functional loss, are contemplated when determining the severity of the service-connected left foot disability.

The Board finds, however, that a disability rating higher than 20 percent is not warranted because the Veteran's disability picture is not consistent with a severe left foot injury under Diagnostic Code 5284.  Although the Veteran has persistent pain with recurrent swelling and discoloration of the left foot, it appears from the record that his symptoms are at their worst when he places too much stress on the left foot, i.e., he engages in too much activity, causing a flare up of his symptoms, and it is during these flare ups that the Veteran is most limited.  However, the Veteran reported that these flare ups happen only two to three times a month lasting two to three days.  Furthermore, it is during these flare ups that the Veteran is most functionally limited, but otherwise, it appears from the record that he is able to function moderately well.  Consequently, the preponderance of the evidence fails to establish that the Veteran's disability picture is consistent with a severe foot injury such that a higher disability rating under Diagnostic Code 5284 is warranted.  The Board notes that no other applicable Diagnostic Codes provide for a higher disability rating as well.

Furthermore, the Board must consider whether referral is warranted for consideration of an extraschedular disability rating under 38 C.F.R. § 3.321(b).  It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  In other words, whether the disability picture presented in the record is adequately contemplated by the rating schedule.  In doing so, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.   

In the present case, the Board finds that the Veteran's disability picture is not so exceptional as to render VA's rating schedule inadequate to evaluate his service-connected left foot disability.  As previously discussed, the severity of the Veteran's symptoms in addition to the functional limitations caused by his left foot disability were taken into account in awarding him an increased disability rating to 20 percent under Diagnostic Code 5284.  Consequently, the Board finds that the preponderance of the evidence is against referral for consideration of an extraschedular disability rating.

Finally, the Board notes that, during the pendency of the Veteran's appeal, the Court issued a decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), in which it held that a request for TDIU (either overtly stated or implied by a fair reading of the claim or of the evidence of record) is not a separate claim for benefits, but rather is best understood as involving an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Although at the August 2007 VA examination the Veteran reported that he was not able to make a living now, the Veteran testified at the July 2011 hearing that he was working on his farm and made no allegation of being unable to work due to his service-connected disabilities.  Furthermore, the medical evidence of record fails to indicate that the Veteran is unable to be employed due to his service-connected left foot disability.  Consequently, the Board finds that any further discussion of entitlement to a TDIU is not necessary in this case.  
For the foregoing reasons, after resolving all reasonable doubt in the Veteran's favor, the Board finds that a disability rating of 20 percent, but no higher, is warranted for the service-connected neuroma of the Veteran's left foot disability under Diagnostic Code 5284.  To that extent only, the appeal is granted.  


ORDER

Entitlement to a disability rating of 20 percent, but no higher, for neuroma of left foot is granted, subject to controlling regulations governing the payment of monetary benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


